DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/30/2018, 04/06/2021 and 07/27/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyamoto et al., (hereinafter Miyamoto), U.S. Patent Application Publication 2018/0096782.
Regarding Claim 1, Miyamoto teaches, a common mode filter (Fig. 2) comprising: 
a winding core part (45) including a first winding area (Region B, top side, Fig. 2) positioned on one axial end side, a second winding area (Region A, bottom side, Fig. 2) positioned on other axial end side, and a third winding area (Region C, Fig. 2) positioned between the first and second winding areas; and 
first and second wires wound in a same direction around the winding core part, 
wherein the first and second wires (43, 44) constitute a first winding block wound in the first winding area and a second winding block wound in the second winding area, 
wherein the first and second wires cross each other (Fig.1) in the third winding area, 
wherein each of the first and second winding blocks has a first winding layer (43) positioned in a lower layer and a second winding layer (44) positioned on an upper layer of the first winding layer, and 
wherein a difference in a number of turns between the first winding layer (43) and the second winding layer is larger (44) in the first winding block (Region B, top side, Fig. 2, the difference equals 2) than in the second winding block (Region A, bottom side, Fig. 2, the difference equals 1).  (Miyamoto: Figs. 1, 2, 4, 7, 8, para. [0053], [0059]).

Regarding Claim 2, Miyamoto further teaches, wherein the first winding block includes a first layer part (43) in which one of the first and second wires is positioned in the first winding layer and other one thereof (44) is positioned in the second winding layer and a non-layer part (Region C, Fig. 2) in which both the first and second wires are positioned in the first winding layer.  (Miyamoto: Figs. 1-4, para. [0062], [0067]).
Regarding Claim 3, Miyamoto further teaches, wherein the second winding block includes a second layer part in which one of the first and second wires is positioned in the first winding layer (43) and other one thereof (44) is positioned in the second winding layer.  (Miyamoto: Figs. 1-4, para. [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, as applied to claim 3, in view of Takateru, Japanese Patent JP2011253888A.
Regarding Claim 4, Miyamoto teaches the number of turns in the first and second layer parts are unequal. (Miyamoto: Figs. 1, 2, 4, para. [0053], [0059]).
Miyamoto does not explicitly teach, wherein a number of turns in the first layer part and a number of turns in the second layer part are equal to each other.
However, Takateru teaches (Fig. 6), wherein a number of turns in the first layer part (first region, left side, Fig. 6) and a number of turns in the second layer part (second region, right side, Fig. 6) are equal to each other.  (Takateru: Figs. 6 and 7, machine translation, para. [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the number of turns of the first and second layer part of Miyamoto to include the even number of turns of the first and second regions of Takateru, the motivation being that “the impedances of the first conductor 41 and the second conductor 42 can be made uniform, and the DC resistance can be made uniform” [0063].  (Takateru: Figs. 2-4, machine translation, para. [0063]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, the combination of Miyamoto in view of Takateru further teaches, wherein the first and second wires (Takateru: 41, 42) are positioned in the first winding layer and second winding layer, respectively, in the first layer part (Takateru: first region, left side, Fig. 6), and the first and second wires (Takateru: 41, 42) are positioned in the second winding layer and first winding layer, respectively, in the second layer part (Takateru: second region, right side, Fig. 6), the motivation being that “the winding operation can be stabilized” [0064].  (Takateru: Figs. 2-4, machine translation, para. [0059], [0064]).
Regarding Claim 6, Miyamoto teaches, further comprising: 
a first flange part (46) provided at the one axial end of the winding core part; 
a second flange part (47) positioned at the other axial end of the winding core part; 
first and second terminal electrodes (48, 49) provided on the first flange part and connected respectively with one ends of the first and second wires (43, 44); and 
third and fourth terminal electrodes (50, 51) provided on the second flange part and connected respectively with other ends of the first and second wires (43, 44), 
...  (Miyamoto: Figs. 1, 2, 4, para. [0053], [0059]).
Miyamoto does not explicitly teach, wherein the non-layer part is positioned between the one ends of the first and second wires and the first layer part.
However, Takateru teaches (Fig. 6), wherein the non-layer part (the non-layer part of at least turns 12 of wires (41,42) in second region, right side, Fig. 6) is positioned between the one ends of the first and second wires (41, 42) and the first layer part (second region, right side, Fig. 6).  (Takateru: Figs. 6 and 7, machine translation, para. [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the turns of the first and second wires of Miyamoto to include the non-layer part between the wire ends and the layer part of Takateru, the motivation being to provide “12th turn portion of the 1st conductor 41 corresponds to the final 1st winding core portion facing portion 41A, and the 12th turn portion of the 2nd conductor 42 corresponds to the final 2nd winding core portion facing portion 42A” [0062].  (Takateru: Figs. 2-4, machine translation, para. [0062]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, the combination of Miyamoto in view of Takateru further teaches, 
wherein numbers of turns of the first and second wires in the non-layer part are both one (Takateru: one turn of wires 41, 42), and 
wherein the first and second wires (Takateru: 41, 42) are wound so as to be along with each other in the non-layer part, the motivation being to provide the “12th turn portion of the 1st conductor 41 corresponds to the final 1st winding core portion facing portion 41A, and the 12th turn portion of the 2nd conductor 42 corresponds to the final 2nd winding core portion facing portion 42A” [0062].  (Takateru: Figs. 2-4, machine translation, para. [0059], [0062]).
Regarding Claim 8, the combination of Miyamoto in view of Takateru further teaches, wherein the first and second wires (Takateru: 41, 42) do not cross each other in the first winding block (Takateru: first region, left side, Fig. 6) and cross each other in the second winding block (Takateru: second region, right side, Fig. 6), the motivation being to provide the “12th turn portion of the 1st conductor 41 corresponds to the final 1st winding core portion facing portion 41A, and the 12th turn portion of the 2nd conductor 42 corresponds to the final 2nd winding core portion facing portion 42A” [0062].  (Takateru: Figs. 2-4, machine translation, para. [0059], [0062]).
Regarding Claim 9, the combination of Miyamoto in view of Takateru further teaches, wherein last turns (Takateru: 12th turns of 41, 42) which are closest to the other ends of the respective first and second wires in the second winding block (Takateru: second region, right side, Fig. 6) cross each other, the motivation being to provide “12th turn portion of the 1st conductor 41 corresponds to the final 1st winding core portion facing portion 41A, and the 12th turn portion of the 2nd conductor 42 corresponds to the final 2nd winding core portion facing portion 42A” [0062].  (Takateru: Figs. 2-4, machine translation, para. [0059], [0062]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari et al., (hereinafter Tomonari), U.S. Patent Application Publication 2014/0167903, in view of Takateru.
Regarding Claim 10, Tomonari teaches, a common mode filter (Fig. 23) comprising: 
a winding core part (11a) including first (turn 1 of wires W1, W2), second (turns 2-6 of wires W1, W2), third (turns 6-7 of wire W1), fourth (turns 7-11 of wires W1, W2) and fifth (turn 12 of wires W1, W2) sections arranged in an axial direction in this order; and 
first and second wires (W1, W2) wound around the winding core part, 
wherein the first and second wires cross each other in each of the third (“the space area S1 can be omitted when the wires W1 and W2 can be crossed without the space area S1” [0230] teaches the first and second wires cross in the third section)…, 
wherein the first and second wires (W1, W2) constitute a double layer structure in each of the second and fourth sections (turns 2-6 and 7-11 of wires W1, W2 comprises a double layer structure), and 
wherein the first and second wires (W1, W2) constitute a single layer structure in the first section (turn 1 of wires W1, W2 comprises a single layer structure). (Tomonari: Fig. 23, para. [0061], [0230]).
Tomonari does not explicitly teach, wherein the first and second wires cross each other in each of the third and fifth sections.
However, Takateru, (Fig. 6) teaches, wherein the first and second wires cross each other in each of the third and fifth sections (Takateru teaches analogous third and fifth sections by turns 6-7 and turns 12 of wires 41, 42, Fig. 6), (turns 6-7 cross and the 12th turns cross).  (Takateru: Figs. 2-4, machine translation, para. [0059], [0060], [0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding sections of Tomonari to include the crossed analogous third and fifth sections of Takateru, the motivation being to provide that “[i]mmediately before the seventh turn, the first conductor 41 and the second conductor 42 Intersect” [0060] and that the “12th turn portion of the 1st conductor 41 corresponds to the final 1st winding core portion facing portion 41A, and the 12th turn portion of the 2nd conductor 42 corresponds to the final 2nd winding core portion facing portion 42A” [0062].  (Takateru: Figs. 2-4, machine translation, para. [0059], [0060], [0062]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, the combination of Tomonari in view of Takateru further teaches, wherein the first and second wires (Tomonari: W1, W2) do not cross each other in each of the first (Tomonari: turn 1 of wires W1, W2), second (Tomonari: turns 2-6 of wires W1, W2) and fourth (Tomonari: turns 7-11 of wires W1, W2) sections. (Tomonari: Fig. 23, para. [0061], [0230]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
6/04/2022


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837